Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In claim 43, “one or more machine-readable medium” is disclosed and the specification is silent with the definition of the “machine readable medium”. In ordinary and customary meaning, machine readable medium can be transitory medium such as signal as well as non-transitory medium. Thus, the broadest reasonable interpretation in light of specification encompasses that machine readable medium forms transitory propagating signal per se that is non-statutory subject matter under 35 U.S.C. 101, signal per se. 
Claims 44-50 are also rejected based on its respective dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 26-29, 34-38, and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2019/0191344, hereinafter Wen) in view of Fu et al. (US 2019/0342797, hereinafter Fu).

Regarding claim 26, Wen discloses 
A server device (Fig. 1 MFP server) comprising: 
compute engine circuitry (paragraph [0025]: the controller 220 may be a general-purpose processor, a Micro Control Unit (MCU), a Digital Signal Processor (DSP), or the like, which includes various circuits for providing the functions of data processing and computing, but the application is not limited thereto) to execute a set of services on behalf of a terminal device (paragraph [0031]: . The MEP 200 may have multiple respective virtual machines 152, while the various services running on the MEP 200 are operated on the corresponding virtual machines 152 of the MEP 200. The respective virtual machine 152 frameworks should at least contain one or multiple UE contexts. The above-mentioned UE context not only accommodates the access of corresponding services in the virtual machine 152, but also accommodates direct UE context access by the MEP 200 through the API, thereby responding to the user's demand for the MEP switching and service migration when the user is moving); and
migration accelerator circuitry (paragraph [0032]: the controller 220 may access the corresponding UE contexts of the service that needs to be migrated through the UE context management module 310, perform a status inquiry and activation on a designated service within the virtual machine 152 through the service management module 320, carry out relevant UE context migration communication with other MEP 200 and receive the moving events triggered by the mobile communication devices 110 through the smart relocation management module 330, and obtain the information of neighboring MEPs related to the service migration through the MEP neighbor management module 34) to: 
determine whether execution of the services is to be migrated from an edge station in which the present server device is located to a second edge station in which a second server device is located (paragraph [0031]: The respective virtual machine 152 frameworks should at least contain one or multiple UE contexts. The above-mentioned UE context not only accommodates the access of corresponding services in the virtual machine 152, but also accommodates direct UE context access by the MEP 200 through the API, thereby responding to the user's demand for the MEP switching and service migration when the user is moving; paragraph [0035]: it is assumed that the mobile communication device 110 can be connected to the MEP 200 through the base station 122 to use a service SRA on a MEP MEP_A, and the mobile communication device 110 is crossing to a neighboring MEP MEP_B during using the service SRA, resulting in a MEP switching and service migration need); and 
send, in response to a determination that the services are to be migrated (paragraph [0031]: The respective virtual machine 152 frameworks should at least contain one or multiple UE contexts. The above-mentioned UE context not only accommodates the access of corresponding services in the virtual machine 152, but also accommodates direct UE context access by the MEP 200 through the API, thereby responding to the user's demand for the MEP switching and service migration when the user is moving; paragraph [0035]: it is assumed that the mobile communication device 110 can be connected to the MEP 200 through the base station 122 to use a service SRA on a MEP MEP_A, and the mobile communication device 110 is crossing to a neighboring MEP MEP_B during using the service SRA, resulting in a MEP switching and service migration need) ..., data utilized by each service to the second server device of the second edge station to migrate the services (paragraph [0047]: only the difference part in the UE contexts obtained from two consecutive UE context retrieving requests with nearby MEP needs to be transmitted, and only partial UE context is moved. For the difference part, the smaller the difference the smaller the transmitted data volume, thus less moving time needed. This enables required services to be migrated quickly, thereby reducing migration time and enhancing overall system performance ... at the time of service migration, only data newly added to the original virtual machine is targeted).
Wen does not disclose determine a prioritization of the services executed by the server device; and send, in response to a determination that the services are to be migrated and as a function of the determined prioritization, data utilized by each service to the second server device of the second edge station to migrate the services. Fu discloses determine a prioritization of the services executed by the server device (paragraph [0080]: Services may prioritize migration differently. For example, services with very strict requirements on latency, such as Vehicle-To-Vehicle crash alarm reporting, may have a lower value of the threshold value for tendency of migration than other services); and send, in response to a determination that the services are to be migrated (paragraph [0076]: The migration managing module 110 performs the migration of the service 130 from the source server 120 to the target server 121-123; paragraph [0077]: based on the set of tendencies, the method herein predictively and actively performs the migration of the service 130 while utilizing resources of radio network nodes for providing the target server 121-123. In this manner, it may be predicted to where the mobile device 140 moves, and then actively prepare the target server, e.g. in a target radio network node, i.e. the radio network node that the mobile device 140 is handed over to. Expressed differently, the method performs the migration based on predicting potential movement of the mobile device, cost of server migration, and impact on service if no migration is performed) and as a function of the determined prioritization (paragraph [0080]: Services may prioritize migration differently. For example, services with very strict requirements on latency, such as Vehicle-To-Vehicle crash alarm reporting, may have a lower value of the threshold value for tendency of migration than other services), data utilized by each service to the second server device of the second edge station to migrate the services (paragraph [0095]: when predicting that the mobile device may be subject to a handover, service related data may be continuously copied into any possible target radio network node. When the handover takes place, server migration will also be concluded with committing a delta part of the data, i.e. the most recent data not already copied. Potentially, data could be copied to multiple targets when movement of the mobile is uncertain. But an actual migration of the service only happens when the mobile device eventually is handed over to the predicted target radio network node. In case the mobile device is not handed over to the predicted radio network node, the service simply continues to run on the source server. Already migrated data related to the service may be kept until expired). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Wen by determining the migration of services based on predicting potential movement of the mobile device, cost of server migration, and impact on service if no migration is performed, prioritizing the services, and sending service related data to the server at the edge of the radio access network of Fu. The motivation would have been to migrate service while reducing, or even eliminating, service interruption due to handovers (Fu paragraph [0014]).
Regarding claim 35 referring to claim 27, Wen discloses a method comprising: ... (See the rejection for claim 26).
Regarding claim 43 referring to claim 27, Wen discloses one or more machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause a server device to:... (paragraph [0068]: Methods, or certain aspects or portions thereof, may take the form of program code (i.e., executable instructions) embodied in tangible media, such as floppy diskettes, CD-ROMS, hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine such as a computer, the machine thereby becomes an apparatus for practicing the methods).

Regarding claims 27, 36, and 44, Wen does not disclose wherein to determine whether execution of the services is to be migrated comprises to determine whether a quality of a connection to the terminal device satisfies a predefined threshold. Fu discloses wherein to determine whether execution of the services is to be migrated comprises to determine whether a quality of a connection to the terminal device satisfies a predefined threshold (paragraph [0099]: In addition handover profiles of all mobile devices could be used as input for this prediction. In addition to this kind of info, radio level events can be used for the prediction. For example, when a mobile device reports to its serving base station that it hears a neighboring cell with certain radio quality, this kind of information can also be used for the prediction; Threshold is implicitly considered to determine the radio quality). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Wen by using handover profiles of mobile device and radio quality for handover prediction of Fu. The motivation would have been to migrate service while reducing, or even eliminating, service interruption due to handovers (Fu paragraph [0014]).

Regarding claims 28, 37, and 45, Wen discloses 
wherein the migration accelerator circuitry is further to determine the identity of the second edge station as a function of a direction of movement of the terminal device (paragraph [0050]: Since the MEP neighbor management module 340A can collect the information of all the peripheral MEPs by communicating information with the corresponding MEP neighbor management module of each neighboring MEP, it is possible to obtain the information of MEP identifier (MEP IP) corresponding to the UE identifier (UE1). The MEP identifier indicates that which MEP is the next MEP to be migrated to. In this embodiment, since the target MEP is MEP_B, the MEP identifier is set to be MEP_B).

Regarding claims 29, 38, and 46, Wen discloses 
wherein to determine whether execution of the services is to be migrated comprises to receive a notification from the terminal device or a central data center that the services are to be migrated (paragraph [0031]: the smart relocation management module 330 is responsible for communicating with other MEP 200 related to UE context migration and receiving migration events triggered at the mobile communication device 110).

Regarding claim 34, Wen discloses 
wherein the migration accelerator circuitry is further to: receive, from a third server device of a third edge station, data associated with a service to be migrated to the server device (Fig. 1, paragraph [0047]: only the difference part in the UE contexts obtained from two consecutive UE context retrieving requests with nearby MEP needs to be transmitted, and only partial UE context is moved. For the difference part, the smaller the difference the smaller the transmitted data volume, thus less moving time needed. This enables required services to be migrated quickly, thereby reducing migration time and enhancing overall system performance ... at the time of service migration, only data newly added to the original virtual machine is targeted); and
write the received data to a resource that is accessible to the server device (paragraph [0026]: the storage device 230 may further store various items of data required for the operation, such as UE contexts, difference data, and so on, but the application is not limited thereto).

Claims 30, 31, 33, 39, 40, 42, 47, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2019/0191344, hereinafter Wen) in view of Fu et al. (US 2019/0342797, hereinafter Fu) as applied to claims 26, 35 and 43, and further in view of Biemueller et al. (US 10,404,579, hereinafter Biemueller).

Regarding claims 30, 39, and 47, Wen in view of Fu does not disclose wherein the compute engine circuitry is further to pause execution of a service before the data utilized by the service is sent to the second server device. Biemueller discloses wherein the compute engine circuitry is further to pause execution of a service before the data utilized by the service is sent to the second server device determine a prioritization of the services executed by the server device (col. 10, lines 43-47: The virtual computer system service may also be configured to initiate the migration of virtual machine instances as described herein. The virtual machine instances may be used for various purposes, such as to operate as servers supporting a website, to operate business applications or, generally, to serve as computing power for the customer; col. 11, lines 24-29: if during the migration, the user 302 alters a memory location on the original VM instance 316 (e.g., as a result of executing an application) after that memory has copied from the original VM instance 316 to the new VM instance 324, the new memory value may be forwarded to the new VM instance 324; col. 17, lines 3-7 and 16-19: during the pause stage of the migration, the hypervisor 424 sends a pause command 426 to the original VM instance 406 to prepare it for the critical phase of the migration. When the original VM instance 406 receives the pause command 426, it begins to pause all execution ... During the pause stage of the migration, the migration manager may continue to copy memory from the original VM instance 406 to the new VM instance). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Wen by transmitting the memory location from the VM in the original server to VM in target server during the pause stage of the migration of Biemueller. The motivation would have been to manage the critical migration phases during the migration of virtual machine instances from a first source location to a second target location (Biemueller col. 2, lines 16-18).

Regarding claims 31, 40, and 48, Wen in view of Fu does not disclose wherein to send the data comprises to send the data to a target resource accessible by the second server device, and wherein the migration accelerator circuitry is further to send, to the second server device, resource access data indicative of an address range associated with the data sent for each service. Biemueller discloses wherein to send the data comprises to send the data to a target resource accessible by the second server device, and wherein the migration accelerator circuitry is further to send, to the second server device, resource access data indicative of an address range associated with the data sent for each service (col. 10, lines 43-47: The virtual computer system service may also be configured to initiate the migration of virtual machine instances as described herein. The virtual machine instances may be used for various purposes, such as to operate as servers supporting a website, to operate business applications or, generally, to serve as computing power for the customer; col. 11, lines 24-29: if during the migration, the user 302 alters a memory location on the original VM instance 316 (e.g., as a result of executing an application) after that memory has copied from the original VM instance 316 to the new VM instance 324, the new memory value may be forwarded to the new VM instance 324; col. 17, lines 3-7 and 16-19: during the pause stage of the migration, the hypervisor 424 sends a pause command 426 to the original VM instance 406 to prepare it for the critical phase of the migration. When the original VM instance 406 receives the pause command 426, it begins to pause all execution ... During the pause stage of the migration, the migration manager may continue to copy memory from the original VM instance 406 to the new VM instance). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Wen by transmitting the memory location from the VM in the original server to VM in target server during the pause stage of the migration of Biemueller. The motivation would have been to manage the critical migration phases during the migration of virtual machine instances from a first source location to a second target location (Biemueller col. 2, lines 16-18).

Regarding claims 33, 42, and 50, Wen in view of Fu does not disclose wherein the compute engine circuitry is further to release, after a service has been migrated to the second compute device, one or more resources that were utilized by the service before the service was migrated. Biemueller discloses wherein the compute engine circuitry is further to release, after a service has been migrated to the second compute device, one or more resources that were utilized by the service before the service was migrated (col. 4, line60-col. 5, line 4: if the five flip stages complete successfully, access to the new virtual machine instance may be provided to the user, connections to resources associated with the original virtual machine instance may be terminated, and after the original virtual machine instance and the new virtual machine instance have converged (i.e., after all pending calls have been received and correctly propagated), the original virtual machine instance may be terminated and resources associated with the original virtual machine instance may be reclaimed (this process is also referred to as “tearing down,” being “torn down,” or as a “tear down”). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Wen by tear down resources associated with original VM instance after migration is performed successfully of Biemueller. The motivation would have been to manage the critical migration phases during the migration of virtual machine instances from a first source location to a second target location (Biemueller col. 2, lines 16-18).

Claims 32, 41, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2019/0191344, hereinafter Wen) in view of Fu et al. (US 2019/0342797, hereinafter Fu) as applied to claims 26, 35 and 43, and further in view of Reohr et al. (US 2014/0173232, hereinafter Reohr).

Regarding claims 32, 41, and 49, Wen discloses 
quality of service target associated with each service (paragraph [0003]: MEC generally involves placing a server at the proximal end of the backhaul network of the base station and constructing a lightweight cloud that accommodates cloud computing and storage capabilities in order to intercept data sent back to the backend core network to the server for computing processing, thereby moving application services traditionally setup in the data center to the Mobile Edge Platform (MEP), allowing users to use application services deployed on the MEP and featuring the following advantages: ... Provide service quality parameters at the wireless network end in order to ensure service quality, thereby enhancing user experience)
Wen in view of Fu does not disclose wherein the migration accelerator circuitry is further to send, to the second server device, metadata indicative of a quality of service target associated with each service. Reohr discloses wherein the migration accelerator circuitry is further to send, to the second server device, metadata indicative of a quality of service target associated with each service (paragraph [0109]: Updates to the physical address of a dataset are made, in accordance with an embodiment of the invention, when a migration of a dataset from one regional storage center to another regional storage center has completed; paragraph [0110]: ] Migration of datasets from a source regional storage center to a target regional storage center in the global storage system may involve a broad array of approaches including, but not limited to, aggregation, time-interleaving, and off-peak execution of migrations; paragraph [0114]: datasets may have a quality-of-service (QoS) tag associated therewith. This QoS tag can be used to constrain which region the datasets can be moved to, either directly (e.g., naming the regions or geographical areas such as countries), or as a function of a prescribed level of quality (e.g., availability guarantees, security measures taken, change control policies, compliance with certain regulations, etc.). Such QoS tags of a dataset can be specified in the associated metadata of the dataset). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Wen by migrating dataset with QoS tags from one regional storage center to another storage center of Reohr. The motivation would have been to provide a means for advantageously reducing network traffic congestion, power consumption and/or cost of data storage, management and delivery in a cloud computing environment (Reohr paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        1/27/2022